DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, Wei fails to disclose that the processing circuit of the gateway processes the data packet to obtain packet classification information for the data packet (Examiner respectfully disagree with the applicant, Wei clearly discloses Gateway device process the flows and apply classification, see Wei’s para, 0043 and 0047-0048). 
In response to applicant argument, in addition, Wei fails to disclose that the processing circuit in the gateway sends the data packet with the packet classification information to the access point within the gateway, such that the access point in the gateway processes the data packet based on the packet classification information received from the processing circuit (Examiner respectfully disagree with the applicant, Wei clearly discloses gateway perform classification on the traffic and sending them to eNB, see Wei’s para. 0047-0048).
In response to applicant argument, in claim 1, both the processing of the data packet to obtain the packet classification information and forwarding the obtained packet classification information occur within the gateway. Wei fails to disclose Examiner respectfully disagree with the applicant, Wei clearly discloses gateway perform traffic classification, see Wei’s para. 0043, 0043-0048).
	In response to applicant argument, Matsunaga fails to teach that the processing circuit is configured to process the data packet to obtain packet classification information for the data packet, and send the data packet with the packet classification information to the access point, wherein the access point is configured to process the data packet based on the packet classification information received from the processing circuit. Therefore, claims 5 and 14 are not obvious over Wei in view of Matsunaga (see above comments).

Allowable Subject Matter
Claims 2, 6-9, 11, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting rejection is withdrawn with the filing of the terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10, 12-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEI (US 2016/0006661 A1).
Regarding claim 1, WEI discloses a gateway (see para. 0048), comprising:
an access point configured to provide a wireless connectivity to a user equipment (see Figure 1, para. 0021-0022, Base Station or AP); and a processing circuit configured to receive a data packet from a network via a network port, process the data packet to obtain packet classification information for the data packet (see para. 0045), and send the data packet with the packet classification information to the access point (see para. 0048, gateway device perform traffic classification and send it to another node in the network such as eNB or access point), wherein the access point is configured to process the data packet based on the packet classification information received from the processing circuit (see para. 0048, another traffic node or eNB or AP processing the traffic flows for the mobile device).
Regarding claim 3, WEI discloses wherein the data packet is sent to the user equipment (see para. 0048, mobile communication device 110).
Regarding claim 4, WEI discloses wherein the user equipment is one of a mobile phone, a laptop computer, a smartphone, a computing device, a tablet computer, a set-top box, or a personal data assistant (see para. 0021).
	Regarding claim 10, WEI discloses a method for offloading packet classification process of an access point in a gateway (see para. 0048), the method comprising: receiving, by a processing circuit in the gateway, a data packet from a network via a network port; processing, by the processing circuit, the data packet to obtain packet classification information for the data packet (see para. 0045 and 0048); sending, by the 
	Regarding claim 12, WEI discloses further comprising: sending the data packet to a user equipment (see para. 0048, mobile communication device 110).
Regarding claim 13, WEI discloses wherein the user equipment is one of a mobile phone, a laptop computer, a smartphone, a computing device, a tablet computer, a set-top box, or a personal data assistant (see para. 0021).
Regarding claim 19, WEI discloses a user equipment that receives a data packet from a gateway of claim 1 (see para. 0048, mobile communication device 110).
Regarding claim 20, WEI discloses wherein the user equipment is one of a mobile phone, a laptop computer, a smartphone, a computing device, a tablet computer, a set-top box, or a personal data assistant (see para. 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WEI in view of Matsunga (US 2004/0192221 A1).
Regarding claims 5 and 14, WEI discloses all the subject matter but fails to mention wherein the packet classification information includes at least one of a basic service set identifier, a station identifier, and an access category. However, Matsunga from a similar field of endeavor discloses wherein the packet classification information includes at least one of a basic service set identifier, a station identifier, and an access category (see Figure 5, para. 0092). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Matsunga classification scheme into WEI classification scheme. The method can be implemented in a wireless device. The motivation of doing this is to connect the terminal based on the packet classification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463